                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

        KEESHA BLEVINS                  )
                                        )
       Plaintiff,                       )
                                        )
       v.                               ) Case No. 3:17-CV-00348
                                        ) JURY TRIAL DEMANDED
       SCOTT COUNTY, TENNESSEE;         )
       AMY NICELY; BRITTNEY BROWN;      )
       CINDY BERTRAM, ERIN WASHAM       )
       and unknown John and Jane Doe    )
       jail officers,                   )
                                        )
       and                              )
                                        )
       ADVANCED CORRECTIONAL            )
       HEALTHCARE (“ACH”); EDWARD W. )
       CAPPARRELLI, M.D. and John and   )
       Jane Doe medical personnel       )
                                        )
       Defendants.                      )
  ______________________________________________________________________

                              STIPULATION OF DISMISSAL


        Come the parties, by and through undersigned counsel and pursuant to Federal

 Rule of Civil Procedure 41 and hereby stipulate the dismissal of this action without

 prejudice with each party to bear his or its own attorney’s fees and discretionary costs.

 The parties hereby represent that this action is not subject to Federal Rules of Civil

 Procedure 23, 66 or any other applicable federal statute prohibiting its dismissal.

        RESPECTFULLY SUBMITTED this 24th day of May, 2019

                                           TAYLOR & KNIGHT, GP

                                  /s/Arthur F. Knight, III
                                  Arthur F. Knight, III, BPR No. 016178
                                  Jonathan Swann Taylor, BPR No. 025094
                                  800 South Gay Street, Suite 600
                                  Knoxville, Tennessee 37929
                                  Phone: 865-971-1701
Case 3:17-cv-00348-TRM-DCP Document 57 Filed 05/24/19 Page 1 of 2 PageID #: 364
                                              1
                                             amber@taylorknightlaw.com
                                             Attorney for Defendants Scott County, TN,
                                                    Amy Nicely, Brittney Brown, Cindy
                                                    Bertram and Erin Washam


                                             LONDON AMBURN, P.C.

                                             s/Jason H. Long (with permission)
                                             Jason H. Long, BPR No. 018088
                                             607 Market Street, Suite 900
                                             Knoxville, TN 37902
                                             Phone: (865) 637-0203
                                             Fax: (865) 637-4850
                                             Attorney for Defendants Advanced Correctional
                                                    Healthcare and Edward W. Capparelli,
                                                    M.D.


                                             COLLINS & DOOLAN, PLLC

                                             s/ Richard E. Collins, II (with permission)
                                             Richard E. Collins, II, BPR No. 024368
                                             422 S. Gay Street, Suite 301
                                             Knoxville, TN 37902
                                             865-522-9942
                                             Fax: 865-522-9945
                                             Attorney for Plaintiff




                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 24, 2019 a copy of the foregoing document was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
 system to all parties indicated on the electronic filing receipt. All other parties will be
 served via regular U.S. Mail. Parties may access this filing through the Court’s electronic
 filing system.


                                                    /s/Arthur F. Knight, III
                                                    Arthur F. Knight, III




Case 3:17-cv-00348-TRM-DCP Document 57 Filed 05/24/19 Page 2 of 2 PageID #: 365
                                                2
